DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 is confusing because claim 13 line 2 calls for “a boat fender” and claim 13 line 4 calls for “a boat fender”; however, it appears that the boat fender at line 4 should related to a device for holding the boat fender of line 2.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1,2,4-6,7-9,12,13 is/are rejected under 35 U.S.C. 103 as being unpatentable over British document (GB 478154) in view of Kaemmerling (US 7721667) and Harris, Jr. et al. (US 5016554).
British document ‘154 discloses a boat fender assembly comprising a boat fender (21, see Figs. 1,4,7) having a center hole that passes through the boat fender from a first end to a second end thereof and a boat device (cover 42, see Fig. 4) for holding the boat fender in place at an installation site comprising: a main fabric body that is foldable and has a first end, an opposing second end, a first side, and an opposing second side (see Fig. 4); lacing means (43) configured to attach the second end to the first end 
for allowing the main fabric body to cradle and hold the boat fender, a boat fender strap (see Fig. 7) that has a first end and an opposing second end, the boat fender strap being configured to pass through a center hole of the boat fender.
British document discloses the invention substantially as claimed.  However, British document is silent about having first and second adjustable fasteners configured to have the cover cradle and hold the boat fender.  Further, British document is silent about having the boat fender strap having a first end coupled to the main fabric body and an opposing second end that is detachably coupled to the main fabric body, the boat fender strap being configured to pass through a center hole of the boat fender for securely attaching the boat fender to the main fabric body.
Kaemmerling teaches having first and second adjustable fasteners (8, Fig. 9, cols. 4,5) configured to have a cover (1) cradle and hold a boat fender (2).  It would have been considered obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify British document by replacing its lacing means with adjustable fasteners as taught by Kaemmerling since such a modification allows for the adjustability of various size fenders and placement location of the fenders.
Harris, Jr. et al. teaches having a boat fender strap having a first end coupled to the main fabric body and an opposing second end that is detachably coupled to the main fabric body (see Figs. 2,3, col. 5 line 30 thru col. 6 line 2), the boat fender strap being configured to pass through a center hole of the boat fender for securely attaching the boat fender to the main fabric body.
It would have been considered obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify British document to have the boat fender strap first end coupled to the main fabric body and an opposing second end detachably coupled to the main fabric body for securely attaching the boat fender to the main fabric body as taught by Harris, Jr. et al. since such a modification provides the means for holding the boat fender in place at an installation site.
Re claim 2, the main fabric body comprises a marine fabric (see page 2 line 100 of British document).

Re claim 4, wherein each of the first adjustable fastener and the second adjustable fastener comprises a plastic quick side release snap buckle (8, Fig. 9, cols. 4,5 of Kaemmerling)
Re claim 5, , wherein each of the first adjustable fastener and the second adjustable fastener includes a first buckle part attached to the first end and a second buckle part attached to the second end (8, Fig. 9, cols. 4,5 of Kaemmerling).
Re claim 6, wherein the first buckle part comprises one of a male buckle part and a female buckle part and the second buckle part comprises the other of the male buckle part and the female buckle part (8, Fig. 9, cols. 4,5 of Kaemmerling).
Re claim 7, wherein the boat fender strap comprises a fabric strap (see Figs. 2,3, col. 5 line 30 thru col. 6 line 2 of Harris, Jr. et al.)
Re claim 8, wherein the first end of the boat fender strap is detachably attached to the main fabric body (see Figs. 2,3, col. 5 line 30 thru col. 6 line 2 of Harris, Jr. et al.).
Re claim 9, wherein the first end of the boat fender strap is coupled to the first side of the main fabric body and the opposing second end is detachably coupled to the second side of the main fabric body (see Figs. 2,3, col. 5 line 30 thru col. 6 line 2 of Harris, Jr. et al.).
Re claim 12, the main fabric body has a rectangular shape (see cover 42 of British document).
Re claim 13, see discussion above with respect to claim 1.

Allowable Subject Matter
Claims 3,10,11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNIL SINGH whose telephone number is (571)272-7051. The examiner can normally be reached M-Th 8-3, F 9-8 and 2nd Sat 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571 270 5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SUNIL SINGH/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        
SS
6/4/2022